DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “syringe support means for supporting the barrel” and “gripping means….for receiving the syringe support means” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “supporting the barrel” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier. 
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 47, and all dependents thereof are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: Drawings and specification appear to indicate the syringe support means as element 9 or 100 and further includes the gripping means 109.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 28-31, 35-37, 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarnoff (US 3,144,178) in view of  Hansen et al. (US 2004/0108339 A1) and in further view of Van der Wal (US 5,273,544).
With regard to claim 28, 37, and 47, Sarnoff discloses an injection device (Fig. 1-3)  comprising: a housing (36) in which can be mounted on a syringe (12), the syringe comprising: a barrel (14) for holding a volume of medicament, a needle (20) at one end of the barrel and a plunger (24) axially moveable in the barrel to a forwardmost position; and a syringe support means (38) for supporting the barrel at an axial location at or forward of the fowardmost position of the plunger (see Fig. 3), and having a reaction surface (40) for the syringe, wherein in use, the syringe support comprising a grip that, in a normal position, forms a reaction surface provides an axial compressive force on said barrel (Col 2, lines 21-43) when a forward axial force is applied to the plunger, wherein the reaction surface is provided by a gripping means (40); and a front housing (50) for receiving the syringe support; wherein, in use, said reaction surface provides an axial compressive force to a front cone (22) of the syringe barrel (Col 2, lines 21-43).
 . 
However, Sarnoff does not disclose the gripping means abutting a front shoulder of the syringe barrel. 
Hansen teaches a similar syringe support means (Fig. 4, element 12) with flexing arms (17/18/20) configured to receive a syringe cartridge (8) having a necked down portion which forms the front shoulder of the syringe barrel. The syringe support includes a gripping means or reaction surfaces (18) that provide an axial compressive force on the barrel when a forward axial force is applied to the plunger ([0024], the tongues are forced inwardly to retain the syringe) the gripping means abutting a front shoulder of the syringe barrel ([0028], the closing members are moved radially inward to grip over the neck part of the cartridge).
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Sarnoff to having a gripping means that grips the front shoulder of the syringe barrel as taught by Hansen for the purpose of further securing the syringe within the housing ([0024], [0028]). 
However, Sarnoff/Hansen do not disclose a rigid needle cover. 
Van der Wal teaches a syringe delivery device (Fig. 1) that further includes a rigid needle cover (47) over the needle of the syringe. Thus this needle cover can be used with the needle of Sarnoff. Even with the needle cover, because the syringe support means of Sarnoff flexes to an open position it would allow for the needle cover to pass the gripping means of the syringe support as taught by Sarnoff. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Sarnoff/Hansen to also include a rigid needle cover as taught by Van der Wal to prevent accidental needle sticks (Col 6, lines 12-29). 

With regard to claim 29, Sarnoff discloses wherein said syringe support means includes one or more inwardly direction protrusions (40) forming said reaction surface. 
With regard to claim 30, Sarnoff discloses wherein said one or more inwardly direction protrusions (40) are on the end of one or more radially-flexible fingers (38). 
With regard to claim 31, Sarnoff discloses wherein said one or more inwardly-direction protrusions (40) compress an inwardly directed enlarged head (46) on the radially flexible fingers. 
With regard to claim 35, Sarnoff discloses wherein said syringe support means is generally cylindrical (see Fig. 1) and of a diameter less than the diameter of a finger flange (42) of the syringe barrel so that the syringe support means is suitably sized to closely surround the barrel of the syringe (as shown in Fig. 3). 
With regard to claim 36, Sarnoff discloses wherein a finger flange (42) of the syringe barrel does not contact the syringe support (38) means during delivery of the medicament (flange 42 is spaced apart from 38 by element 36).

Claim 32-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarnoff (US 3,144,178) in view of Hansen et al. (US 2004/0108339 A1) and Van der Wal (US 5,273,544) and in further view of Stiehl et al. (US 5,078,698).
With regard to claim 32 and 33, Sarnoff/Hansen/Van der Wal teach the claimed invention except for alignment tags. 
Stiehl teaches a similar device having a syringe (12, Fig. 1), a syringe support means (Fig. 3) with gripping means (50) and further includes a sliding sleeve (24) close over the flexing support means. Stiehl further teaches the support means (Fig. 3) comprising one or more alignment tags (66, 66’) at the front end thereof. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Sarnoff/Hansen/Van der Wal to include alignment tags as taught by Stiehl for the purpose of allowing the sleeve to easily slide over the support means to retain the syringe within (Col 4, lines 14-40). 
With regard to claim 34, Sarnoff/Hansen/Van der Wal teaches the claimed invention except for a front housing with longitudinal slots. 
Stiehl teaches further comprising a front housing (Fig. 16) having a bore therethrough, the interior surface of the bore being provided with one or more longitudinal slots (64, 64’), positioned so that said one or more alignment tags (66, 66’) can locate therein, when said front housing and syringe support means are assembled together and further that the slot comprises a rear section and forward section (the slot can be divided into any number of sections with a constant depth.
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Sarnoff//Hansen/Van der Wal to include alignment tags and slots as taught by Stiehl for the purpose of allowing the sleeve to easily slide over the support means to retain the syringe within (Col 4, lines 14-40). 

Claim 38-41, 45, 46  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarnoff (US 3,144,178) in view of Van der Wal (US 5,273,544).
With regard to claim 38, Sarnoff discloses A method of assembling an injection device (Fig. 1) comprising the steps of: providing a syringe (12) comprising a barrel (14) for holding a volume of medicament, a needle (20) at one end of the barrel and a plunger (24) axially-moveable in the barrel; providing a syringe support means (38); inserting the syringe axially into the rear end of the syringe support means (as shown in Fig. 3), a gripping means (40) of the syringe support means,  would allow a needle cap and syringe to pass said gripping means until said syringe support gripping means supports the syringe at a predetermined axial location (At 22) and would create sufficient diameter for the rigid needle cover to pass the gripping means.
However, Sarnoff does not disclose a rigid needle cover or a first part-assembly or second part-assembly. 
Van der Wal teaches a syringe delivery device (Fig. 1) that further includes a rigid needle cover (40) over the needle of the syringe. Thus this needle cover can be used with the needle of Sarnoff. Even with the needle cover, because the syringe support means of Sarnoff flexes to an open position it would allow for the needle cover to pass the gripping means of the syringe support as taught by Sarnoff and provide a sufficient diameter for the rigid needle cover to pass. Further Van der Wal teaches providing a first part-assembly (17, Fig. 1) comprising a front housing and a closely fitting end cap (41); providing a second part-assembly (15) comprising a rear part of the injection device and inserting a syringe (13) and a support means (28) into said first part-assembly and assembling said first part-assembly and second part-assembly together (as shown in Fig. 1).  
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Sarnoff to also include a rigid needle cover and first and second part-assembly as taught by Van der Wal to prevent accidental needle sticks (Col 6, lines 12-29) to provide a mechanical advantage of having a part-assembly to retain a syringe and support means (Col 1, line 66 to Col 2, line 13).
With regard to claim 39, Sarnoff discloses wherein said syringe support means includes one or more inwardly direction protrusions (40) forming said reaction surface. 
With regard to claim 40, Sarnoff discloses wherein said one or more inwardly direction protrusions (40) are on the end of one or more radially-flexible fingers (38). 
With regard to claim 41, Sarnoff discloses wherein said one or more inwardly-direction protrusions (40) compress an inwardly directed enlarged head (46) on the radially flexible fingers. 
With regard to claim 45, Sarnoff discloses wherein said syringe support means is generally cylindrical (see Fig. 1) and of a diameter less than the diameter of a finger flange (42) of the syringe barrel so that the syringe support means is suitably sized to closely surround the barrel of the syringe (as shown in Fig. 3). 
With regard to claim 46, Sarnoff discloses wherein a finger flange (42) of the syringe barrel does not contact the syringe support (38) means during delivery of the medicament (flange 42 is spaced apart from 38 by element 36).

Claim 42-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarnoff (US 3,144,178) in view of Van der Wal (US 5,273,544) and in further view of Stiehl et al. (US 5,078,698).
With regard to claim 42 and 43, Sarnoff/Van der Wal teach the claimed invention except for alignment tags. 
Stiehl teaches a similar device having a syringe (12, Fig. 1), a syringe support means (Fig. 3) with gripping means (50) and further includes a sliding sleeve (24) close over the flexing support means. Stiehl further teaches the support means (Fig. 3) comprising one or more alignment tags (66, 66’) at the front end thereof. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Sarnoff/Van der Wal to include alignment tags as taught by Stiehl for the purpose of allowing the sleeve to easily slide over the support means to retain the syringe within (Col 4, lines 14-40). 
With regard to claim 44, Sarnoff/Van der Wal teaches the claimed invention except for a front housing with longitudinal slots. 
Stiehl teaches further comprising a front housing (Fig. 16) having a bore therethrough, the interior surface of the bore being provided with one or more longitudinal slots (64, 64’), positioned so that said one or more alignment tags (66, 66’) can locate therein, when said front housing and syringe support means are assembled together and further that the slot comprises a rear section and forward section (the slot can be divided into any number of sections with a constant depth.
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Sarnoff/Van der Wal to include alignment tags and slots as taught by Stiehl for the purpose of allowing the sleeve to easily slide over the support means to retain the syringe within (Col 4, lines 14-40). 


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783